Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,917,870. 
With regard to claims 21-40, the instant claims are deemed to be substantially within the scope of the claims of ‘870.  For example, the instant claims presents the combination of a first media stream with audio of a second media stream, which is presented in claim 8 of ‘870.

Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,187,684 in view of Yadid. 
With regard to claims 21-40, the instant claims are deemed to be substantially within the scope of the claims of ‘684.  However, ‘684 fails to present, but Yadid presents:
identifying, by at least one processor, a second media stream from the related media streams based on a media characteristic of the second media stream corresponding to the attribute associated with the viewing user (Yadid: Figure 8 and Column 4, lines 40-48.  An additional segment can be found to combine a higher quality audio portion with a video portion.); 
selecting, based on identifying the second media stream, audio from the second media stream (Yadid: Figure 8 and Column 4, lines 40-48); and 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the aggregation of parts of a stream of Yadid (e.g. video and audio) with the system of ‘684 to present the best possible audio and video for a given video presentation based on different recorded streams.

Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,264308. 
With regard to claims 21-40, the instant claims are deemed to be substantially within the scope of the claims of ‘308.  However, ‘684 fails to present, but Yadid presents:

Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,652,606 in view of Yadid. 
With regard to claims 21-40, the instant claims are deemed to be substantially within the scope of the claims of ‘606.  However, ‘606 fails to present, but Yadid presents:
identifying, by at least one processor, a second media stream from the related media streams based on a media characteristic of the second media stream corresponding to the attribute associated with the viewing user (Yadid: Figure 8 and Column 4, lines 40-48.  An additional segment can be found to combine a higher quality audio portion with a video portion.); 
selecting, based on identifying the second media stream, audio from the second media stream (Yadid: Figure 8 and Column 4, lines 40-48); and 
providing, to the client device associated with the viewing user, the audio from the second media stream along with the first media stream within the media presentation (Yadid: Figure 8 and Column 4, lines 40-48.  A combined presentation is provided to the client with audio and video mixed from different streams.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the aggregation of parts of a stream of Yadid (e.g. video and audio) with the system of ‘606 to present the best possible audio and video for a given video presentation based on different recorded streams.

Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,659,835 in view of Yadid. 
With regard to claims 21-40, the instant claims are deemed to be substantially within the scope of the claims of ‘835.  However, ‘835 fails to present, but Yadid presents:
identifying, by at least one processor, a second media stream from the related media streams based on a media characteristic of the second media stream corresponding to the attribute associated with the viewing user (Yadid: Figure 8 and Column 4, lines 40-48.  An additional segment can be found to combine a higher quality audio portion with a video portion.); 
selecting, based on identifying the second media stream, audio from the second media stream (Yadid: Figure 8 and Column 4, lines 40-48); and 
providing, to the client device associated with the viewing user, the audio from the second media stream along with the first media stream within the media presentation (Yadid: Figure 8 and Column 4, lines 40-48.  A combined presentation is provided to the client with audio and video mixed from different streams.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the aggregation of parts of a stream of Yadid (e.g. video and audio) with the system of ‘835 to present the best possible audio and video for a given video presentation based on different recorded streams.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 8,612,517 (Yadid).
With regard to claim 21, Yadid discloses a computer-implemented method comprising: 

identifying a first media stream from the related media streams based on a media characteristic of the first media stream corresponding to an attribute associated with a viewing user (Yadid: Figure 8 and Column 12, lines 39-54.  The user can provide criteria that is then used for finding media segments.); 
providing, to a client device associated with the viewing user, a media presentation comprising the first media stream (Yadid: Figure 8.  The user is provided with the media presentation.); 
identifying, by at least one processor, a second media stream from the related media streams based on a media characteristic of the second media stream corresponding to the attribute associated with the viewing user (Yadid: Figure 8 and Column 4, lines 40-48.  An additional segment can be found to combine a higher quality audio portion with a video portion.); 
selecting, based on identifying the second media stream, audio from the second media stream (Yadid: Figure 8 and Column 4, lines 40-48); and 
providing, to the client device associated with the viewing user, the audio from the second media stream along with the first media stream within the media presentation (Yadid: Figure 8 and Column 4, lines 40-48.  A combined presentation is provided to the client with audio and video mixed from different streams.).

With regard to claim 22, Yadid discloses replacing the audio of the first media stream with audio of the second media stream within the media presentation (Yadid: Figure 5 and Column 4, lines 40-48.).

With regard to claim 23, Yadid discloses augmenting the audio of the first media stream with audio of the second media stream within the media presentation (Yadid: Figure 5 and Column 4, lines 

With regard to claim 24, Yadid discloses analyzing the related media streams to detect media quality characteristics related to each media stream; comparing, for a given time period, a media quality characteristic of the first media stream to a quality media characteristic of a second media stream; and wherein providing the audio from the second media stream is based on the media quality characteristic of the second media stream being superior to the media quality characteristic of the first media stream (Yadid: Figure 8 and Column 12, lines 32-38).

With regard to claim 25, Yadid discloses wherein the media quality characteristic is an audio quality characteristic (Yadid: Column 12, lines 23-31).

With regard to claim 26, Yadid discloses wherein the media quality characteristic of the first media stream is a time-based media quality characteristic that is generated by: detecting a change to the first media stream between a previous time period and a current time period; and generating an updated media quality characteristic for the first media stream for the current time period based on the change to the first media stream (Yadid: Column 12, lines 23-31.  The metrics are evaluated for each interval, and thus any changes would be updated from interval to interval.).

With regard to claim 27, Yadid discloses receiving a plurality of media streams from a plurality of client devices associated with a plurality of users; generating one or more media characteristics for each media streams of the plurality of media streams; analyzing the one or more media characteristics from 

With regard to claim 28, Yadid discloses determining that the first media stream and the second media stream are being captured at a common location (Yadid: Column 5, lines 3-24.  Streams can be associated based on a common location.).

With regard to claim 29, Yadid discloses wherein the common location is an event having a virtually defined geographic boundary (Yadid: Figure 5 and Column 5, lines 3-24.  One of ordinary skill in the art would have recognized that a common location, such as based on GPS, does not mean that the devices have the same GPS coordinates, but instead that the devices would be close enough to be considered to be at the same location, whether based on a defined area (e.g. a venue) or based on a threshold of distance.  Such determination that devices are within a same location would provide such a “virtually defined geographic boundary.”  It is also noted that devices can be considered to be at a same location based on access to a same router, where such range of the router defining the location would be a virtually defined geographic boundary as well.).

With regard to claim 30, Yadid discloses identifying that the first media stream and the second media stream both capture common subject matter; and detecting that the first media stream and the second media stream provide different perspectives of the common subject matter (Yadid: Column 11, lines 59 to Column 12, line 14.  A criteria can be the subject of the video, where a selected stream for a segment can be based on a subject in the video.).

With regard to claims 31-40, the instant claims are similar to claims 21-30, and are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444